
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Parts 32, 54, and 65
        [WC Docket Nos. 10-90, 14-58, 07-135 and CC Docket No. 01-92; Report No. 3120]
        Petitions for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          Petitions for Reconsideration (Petitions) have been filed in the Commission's rulemaking proceeding by Christopher W. Savage, on behalf of Pineland Telephone Cooperative, Inc. and Caressa D. Bennet, on behalf of Silver Star Telephone Company, Inc.
        
        
          DATES:
          Oppositions to the Petitions must be filed on or before April 24, 2019. Replies to an opposition must be filed on or before May 6, 2019.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Alexander Minard, Wireline Competition Bureau, at: (202) 418-7400; email: Alexander.Minard@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3120, released March 29, 2019. The full text of the Petitions is available for viewing and copying at the FCC Reference Information Center, 445 12th Street SW, Room CY-A257, Washington, DC 20554. They also may be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. because no rules are being adopted by the Commission.
        
          Subject: Connect America Fund, ETC Annual Reports and Certifications, Establishing Just and Reasonable Rates for Local Exchange Carriers, Developing a Unified Intercarrier Compensation Regime, FCC 18-176, published at 84 FR 4711, February 19, 2019, in WC Docket Nos. 10-90, 14-58, 07-135 and CC Docket No. 01-92. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 2.
        
          Federal Communications Commission.
          Katura Jackson,
          Federal Register Liaison Officer, Office of the Secretary.
        
      
      [FR Doc. 2019-06962 Filed 4-8-19; 8:45 am]
       BILLING CODE 6712-01-P
    
  